DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response and Supplemental Response to Non-Final Office Action
Applicant’s response dated 01 November 2021 to the Non-Final Office Action dated 11 August 2021 is acknowledged.  Applicant’s supplemental response, also dated 01 November 2021, is acknowledged.  
The supplemental amendment limits the number of claims to 30.
Amended claims, dated 01 November 2021, have been entered into the record.
Information Disclosure Statements
The three IDS’s dated 08/10/2021, 09/07/2021 and 10/04/2021 have been received, entered and considered, a signed copy of each is included herein.
Examiner’s Response
The outstanding objections and rejections are overcome in view of the present amendment for the reasons set forth in Applicant’s responses.
The below Examiner’s amendment was agreed to in order to put the application into condition for allowance, see the attached interview summary.

Status of the Claims
Claims 1-6, 8, 16, 18 and 22-42 are allowed. 
Claims 7, 9-15, 17 and 19-21 were cancelled by the Applicant.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with William R. Lambert on 16 November 2021.  This amendment places the application in condition for allowance by correcting informal claim issues and by excluding the prior art compound(s) of RN 1293859-67-2.
The application has been amended as follows: 
IN THE CLAIMS:
AMEND Claims 8, 28, 31-33 and 35 as shown below:

8. (Currently amended) The compound of claim 1, wherein B1 is -(CH2)2-; B2 is -CH2-; B3 is -(CH2)n- wherein n is selected from 0, 1, 2, and 3;

28. (Currently amended) A compound having the structure of Formula (1): 6Application No.: 17/320,874

    PNG
    media_image1.png
    133
    553
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein, 
R1 is selected from C1-4 alkanediyl, C2-4 heteroalkanediyl, substituted C1-4 alkanediyl, and substituted C2-4 heteroalkanediyl; and 
R2 is selected from a substituted or unsubstituted moiety of any one of Formula [[(]] (2d.1), (2d.2), (2d.4), (2d.5), and (2d.5’):

    PNG
    media_image2.png
    327
    349
    media_image2.png
    Greyscale
(2d.5’),
wherein, 
R5 is selected from hydrogen (unsubstituted), -OH, -NH2, -NR2 wherein each R is independently selected from hydrogen and C1-3 alkyl, -NO2, =O, C1-3 alkoxy, and C(=0)-R where R is C1-3 alkyl; and 
R6 is selected from C1-6 alkyl and C1-6 alkoxy.

31. (Currently amended) The compound of claim 28, wherein R2 is selected from an unsubstituted moiety of any one of Formula (2d.1), (2d.2). (2d.4), and (2d.5’).  

32. (Currently amended) The compound of claim 28, wherein R2 is selected from a substituted moiety of any one of Formula (2d.1), (2d.2). (2d.4), and (2d.5’).

33. (Currently amended) The compound of claim 28, whereinR2  has the structure of Formula (2d.1) or Formula (2d.2): 

    PNG
    media_image3.png
    89
    409
    media_image3.png
    Greyscale


35. (Currently amended) The compound of claim 28, wherein R2 has the structure of Formula (2d.5) or Formula (2d.5’):

    PNG
    media_image4.png
    111
    344
    media_image4.png
    Greyscale
(2d.5’).






RN 1293859-67-2
The reference Chemical Abstracts STN REGISTRY Database Record for RN 1293859-67-2, Entered STN 12 May 2011 discloses the following structure:

    PNG
    media_image5.png
    497
    1191
    media_image5.png
    Greyscale

This structure is silent as to the nature of the relative isomerism of the 2,6-dimethylmorpholinyl ring moiety.  It could be argued that the compound represents either the cis or trans isomers or a mixture thereof and/or that it would be obvious to separate the different isomers necessarily present in a cis/trans mixture.
The compound(s) represented by the structure are clearly excluded from the scope of independent claim 28 since the R1 moiety cannot be a C1 heteroalkanediyl according to the above amendment.  The -SO2- moiety linking the morpholine and phenyl rings can only be in scope as an R1 of C1 heteroalkanediyl (specification page 9, paragraph 31): a 1 carbon alkyl group in which a carbon atom is replaced with -SO2-.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to novel compounds of formula (I) according to independent claims 1 and 28, which are p38 mitogen-activated protein kinase inhibitors, pharmaceutical compositions thereof, and the use of the inhibitors and pharmaceutical compositions thereof for treating a disease.  The closest prior art is represented by the references WO2017223284 (cited in previous office action at pp 25-26), WO2020118194 (IDS) and WO2021183970 which describe related subject matter.  The references teach compounds with the same functional activity and having structures related to those of the instant claims.  The closest compound is represented by “SF-7-009” on page 68 of WO2020118194: 

    PNG
    media_image6.png
    152
    658
    media_image6.png
    Greyscale

SF-7-009 differs from independent claim 1 in that it has a monocyclic morpholine moiety as R2 instead of one the required bicyclic moieties (2a)-(2c).

    PNG
    media_image7.png
    135
    562
    media_image7.png
    Greyscale

SF-7-009 differs from independent claim 28 in that it has an unsubstituted morpholine moiety as R2 instead of one the required moieties (2d.1), (2d.2), (2d.4), (2d.5) or (2d.5’).  
The prior art morpholine group differs from moiety (2d.2) in that it is a 6-membered ring not an 7-membered expanded ring and differs from moiety (2d.5) or (2d.5’) in that it lacks the two methyl group substituents at the 2,6-positions of the ring.

    PNG
    media_image8.png
    135
    256
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    174
    596
    media_image9.png
    Greyscale

	Neither the references themselves nor the prior art of record provide any particular reasons that would reasonably lead one of ordinary skill in the art to make the necessary modifications to provide for a compound as claimed.  The references teach a broad genus which arguably overlaps with the instant claims, see for example reference formula 1 at page 3 of WO2020118194:

    PNG
    media_image10.png
    272
    322
    media_image10.png
    Greyscale

	The –NR1R2 moiety can be a “heterocycle” when R1 and R2 are optionally joined.  However, the only heterocycles suggested and/or exemplified are the 6-membered rings shown at page 3.  For example, no 6-membered rings with any substituents at the 2,6-positions are taught, no other ring sizes are made and no fused-ring compounds are suggested at all.  Thus, there are no teachings, suggestion or other reasons that would lead to a compound as claimed and no reason to expect that such modified compounds would have similar or better functional activity than the examples that are described.

Conclusion
	Claims 1-6, 8, 16, 18 and 22-42 (renumbered claims 1-30) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625